COOK, Judge
(concurring in part, dissenting in part):
I concur with parts I and II of the majority opinion. I dissent with respect to the remaining portions of the opinion.
I cannot understand my Brothers’ penchant for deleting proven crimes from the public record. Here appellant did at least two things to the victim: He raped her and, in the process, threatened to kill her. What public policy is offended by requiring such a criminal to bear the stigma of his misconduct I cannot imagine! How justice and society are served by masking such deeds I am at a loss to explain! And what authority this Court has to excuse or pardon crimes I am unable to recount!
It would be different if this threat to kill were a lesser-included aspect of rape, see Whalen v. United States, 445 U.S. 684, 100 S.Ct. 1432, 63 L.Ed.2d 715 (1980), but it is not. Indeed, not one single element of communicating a threat is common to, or included within, rape. Paras. 199a and 213/ (10), Manual for Courts-Martial, United States, 1969 (Revised edition). Even the force element of rape is. not fulfilled by a threat. Para. 199a, Manual, supra. Thus, the crimes are completely separate in the law. Missouri v. Hunter, - U.S. -, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983); Albernaz v. United States, 450 U.S. 333, 343, 101 S.Ct. 1137, 1144, 67 L.Ed.2d 275 (1981); Brown v. Ohio, 432 U.S. 161, 166, 97 S.Ct. 2221, 2225, 53 L.Ed.2d 181 (1977); Iannelli v. United States, 420 U.S. 770, 785 n. 17, 95 S.Ct. 1284, 1293, n. 17, 43 L.Ed.2d 616 (1975); Gore v. United States, 357 U.S. 386, 389, 78 S.Ct. 1280, 1282, 2 L.Ed.2d 1405 (1958); American Tobacco Co. v. United States, 328 U.S. 781, 788, 66 S.Ct. 1125, 1128, 90 L.Ed. 1575 (1946); Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932); United States v. Baker, 14 M.J. 361, 371 (C.M.A.1983) (Cook, J., dissenting).
In my opinion, if a member of society takes it upon himself to violate a series of separate criminal proscriptions — even if it be in the course of a single spree — society need not apologize for holding that member to account for all of his misdeeds. But to make matters worse, my Brothers have added yet another verbal diversion for what *168is in reality a “gut” test — the “fairly embraced as an integral means of accomplish[ment]” test. United States v. Hollimon, 16 M.J. 164, 167 (C.M.A.1983). See United States v. Baker, supra at 372.
It goes without saying that I am disturbed by the remedy ordered by the majority. Even if the offenses had been multiplicious for findings, there is no occasion for remedial action. United States v. Hasting, -U.S.-, 103 S.Ct. 1974, 76 L.Ed.2d 96 (1983). The maximum punishment for rape alone in a non-capital case is exactly the same as that for rape plus communicating a threat — dishonorable discharge, confinement at hard labor for life, total forfeitures, and reduction to the lowest enlisted grade. Article 120(a), Uniform Code of Military Justice, 10 U.S.C. § 920(a). Since the court members would have had precisely the same evidence of appellant’s misconduct before them, there is no basis for suspecting that they would have been more charitable in adjudging the sentence in the absence of the separate charge.
I would affirm the decision of the United States Army Court of Military Review.